IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 21, 2008

                                       No. 05-10065                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
v.

HUMBERTO FIDEL REGALADO CUELLAR,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 6:04-CR-55-ALL-C



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


BY THE COURT:*
       The Supreme Court has reversed the judgment of this court affirming Humberto
Fidel Regalado Cuellar’s conviction for international money laundering in violation of
18 U.S.C. 1956(a)(2)(B)(i). ___ U.S. ___, 128 S. Ct. 1994 (2008). Accordingly, we
remand the case to the district court with instructions to vacate Cuellar’s conviction
and enter a judgment of acquittal.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.